Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie US 20080091814 in view of Zhu 20150256546

1. A session management method, comprising:
obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal (Xie: [0039] - session data may be stored including a client address used for session set up, such as a MAC address, and a session identifier assigned by a server-side device. At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active);
determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that a new Ethernet session needs to be established for the terminal (Xie: [0039] - At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active); and
initiating, by the terminal, establishment of the new Ethernet session for the terminal (Xie: [0041] - begin the new session establishment procedure).
Zhu further teaches determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that a new Ethernet session needs to be established for the terminal (Zhu: fig. 3 [0038] when the mobile UE requesting access has previously logged in (from a last MAC address), the current MAC address is compared with the last MAC address; when the current MAC address is identical to the last MAC address, the mobile UE requesting access is connected to the communication UE directly according to the current MAC address; when the current MAC address is not identical to the last MAC address, the last MAC address in the authorized list is updated with the current MAC address) in order to ensure that a user with a high priority can access the communication UE in time.


2. The method according to claim 1, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list that has been bound to the existing Ethernet session of the terminal and a quantity of terminal MAC addresses available to be bound to the existing Ethemet session of the terminal, and the determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that the new Ethernet session needs to be established for the terminal comprises:
determining, by the terminal, that a quantity of terminal MAC addresses in the terminal MAC address list that has been bound to the existing Ethemet session of the terminal is equal to the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Xie: fig. 4, Zhu: fig. 3 MAC address authorized list [0038]).

3. The method according to claim 2, wherein the obtaining, by the terminal, of the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal comprises:
obtaining, by the terminal, a preconfigured quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal; or
or
receiving, by the terminal, a session establishment accept message from a session management network element, wherein the session establishment accept message carries the quantity of terminal MAC addresses available to be bound to the existing Ethernet session of the terminal (Xie: fig. 4, Zhu: fig. 3 [0038]).

4. The method according to claim 2, wherein the method further comprises:
obtaining, by the terminal, a terminal MAC address list supported by the terminal; and
determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is in the terminal MAC address list supported by the terminal (Xie: fig. 4, Zhu: fig. 3 [0038]).

5. The method according to claim 2, wherein the method further comprises:
receiving, by the terminal, a terminal MAC address from a network side; and
storing, by the terminal, the terminal MAC address from the network side into the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Xie: fig. 4, Zhu: fig. 3[0038]).

6. The method according to claim 1, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list available for the existing Ethernet session of the terminal, and the determining, by the terminal based on the 
determining, by the terminal based on the terminal detecting a new terminal MAC address, that the new terminal MAC address is not in the terminal MAC address list available for the existing Ethernet session of the terminal (Xie: fig. 4, Zhu: fig. 3 [0038]).

7. The method according to claim 1, wherein the terminal MAC address information related to the existing Ethernet session of the terminal comprises a terminal MAC address list available for the existing Ethernet session of the terminal and a terminal MAC address list that has been bound to the existing Ethernet session of the terminal, and the determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that the new Ethernet session needs to be established for the terminal comprises:
determining, by the terminal, that the terminal MAC address list available for the existing Ethernet session of the terminal is identical to the terminal MAC address list that has been bound to the existing Ethernet session of the terminal (Xie: fig. 4, Zhu: fig. 3 [0038]).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “terminal” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie US 20080091814 in view of Himawan 20160036854

1. A session management method, comprising:
obtaining, by a terminal, terminal media access control (MAC) address information related to an existing Ethernet session of the terminal (Xie: [0039] - session data may be stored including a client address used for session set up, such as a MAC address, and a session identifier assigned by a server-side device. At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active);
determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that a new Ethernet session needs to be established for the terminal (Xie: [0039] - At a block 444, the client may detect that the communication session has ended, either normally or abnormally. In some cases, the client-side device may take certain steps to recover from an abnormal termination such as clearing data buffers and resetting to an idle state. At some point following the end of the previous session, at a block 446, a determination may be made that no communication session is active); and
initiating, by the terminal, establishment of the new Ethernet session for the terminal (Xie: [0041] - begin the new session establishment procedure).
Himawan further teaches determining, by the terminal based on the terminal MAC address information related to the existing Ethernet session of the terminal, that a new Ethernet session needs to be established for the terminal (Himawan: [0025]) in order to fulfill the request from communication device.
.

Claim 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie-Himawan further in view of Zhu as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415